

116 HR 8623 IH: Securing Affordable Vaccines Equally for Seniors Act
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8623IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Ms. Spanberger (for herself, Mr. Johnson of South Dakota, Mr. Fitzpatrick, Ms. Houlahan, and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the CARES Act to clarify the inclusion of certain COVID–19 vaccines covered under the Medicare program without any cost sharing.1.Short titleThis Act may be cited as the Securing Affordable Vaccines Equally for Seniors Act or the SAVE for Seniors Act. 2.Effective date of Medicare coverage of COVID–19 vaccines without any cost sharingEffective as if included in the enactment of the CARES Act (Public Law 116–136; 42 U.S.C. 13951), section 3713(d) of such Act is amended by inserting before the period at the end the following: or authorized for emergency use under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3).